DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 22-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it is unclear if the second model is different from the first model.  As best understood, the second model could be the same as the first model if no movement occurs.  Claim 22 appears to have similar issue.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 22-29 and 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0343416 to Panescu et al. “Panescu” in view of U.S. Publication No. 2011/0160570 to Kariv et al. “Kariv”.  
As for Claims 1 and 22, Panescu discloses a system and method of tracking and controlling an elongate medical instrument during a medical procedure (Abstract; Paragraph [0002]).  Panescu discloses wherein the tracking includes determining via, position sensors, shape sensors, etc., the “pose” (e.g. position and orientation) of the instrument (Paragraph [0005].  In one embodiment, Panescu monitors the shape and pose of the instrument and stores history of the instrument’s pose (Paragraph [0040]).  Examiner notes that the stored pose representing the pose and shape of the instrument would read on the claimed limitation of generating, by a control system (e.g. processing means) a first model of the elongate instrument in its broadest reasonable interpretation.  Moreover, as the procedure progresses or as the instrument is advanced, Panescu’s tracking system would provide a second pose and/or shape indicative of any change.  Examiner notes that any updated pose and/or shape data displayed to the user is considered to be a second model in its broadest reasonable interpretation. 
However, Panescu does not expressly disclose a comparison step, by the control system, to compare the first model (e.g. historical/stored reference pose and shape) with the second model (e.g. current pose and shape).  It follows that Panescu would fail to disclose a step of determining a state of the system confirmation based on the comparison.  
Kariv teaches from within a similar field of endeavor with respect to medical instrument positioning systems and methods (Abstract) where a control system (e.g. processing means) can facilitate determining a state of the instrument (e.g. dislodgement, prolapse) based on a step of comparing position information from a learning stage to position information in a monitoring stage (Fig. 4 and corresponding descriptions).  
Accordingly, one skilled in the art would have been motivated to have modified the surgical navigation system and method described by Panescu to include a step of computationally comparing first and second position/shape sensing models as described by Kariv in order to detect a state of the instrument within the body.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

With respect to Claims 2 and 23-26, Panescu discloses wherein the tracking system can include a position sensing system (e.g. electromagnetic sensors) and/or a shape sensing system (e.g. fiber optic) (Paragraphs [0037]-[0040]).  Examiner notes that the shape sensing means would extend along the length of the instrument in order to provide shape data.  
As for Claim 27, Panescu discloses a shape sensor running along the elongate instrument which would include a “measurement zone” in its broadest reasonable interpretation.  
Regarding Claim 28, Panescu discloses wherein the instrument may be tracked within “patient anatomy” during a medical procedure and wherein the instrument may be inserted through natural or surgically created passageways in anatomical systems (Paragraphs [0002]-[0003]).  Examiner notes that the trachea would read on a natural passageway and one skilled in the art would have been motivate to have inserted the instrument (e.g. tube) into the trachea of the patient when necessary.  
As for Claim 29, Examiner notes that as the instrument is advanced or dislodged further into the anatomical passageway, the elongate instrument would be inserted further into the anatomy.  The inserted distance would be reflected in the second model in its broadest reasonable interpretation.  
With respect to Claim 35, Examiner notes that the step of comparing the pose and shape model stored in the learning stage to the pose and shape model of the monitoring stage would provide an indication if the patient has moved in its broadest reasonable interpretation.  
Regarding Claim 36-37, Examiner notes that the modified system and method may detect tool prolapse which is considered to read on “buckling” in its broadest reasonable interpretation by comparing pose and shape models to a threshold.  
With respect to Claim 38, Examiner notes that the specification fails to provide any specific examples of the probability distribution “associated” with an expected state as claimed.  Furthermore, the sensor data in the modified system and method would include some tolerance margin which may be considered a probability distribution associated with the expected configuration (e.g. state) of the device in its broadest reasonable interpretation.  
As for Claim 39, Kariv teaches wherein an alarm (e.g. visual alarm) may be displayed if a prolapse condition is detected (Paragraph [0048]).  

Claim(s) 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panescu and Kariv as applied to claim 29 above, and further in view of U.S. Publication No. 2016/0158494 to Wenderow et al. “Wenderow”. 
With respect to Claims 30-31 and 33, Panescu discloses various embodiments to robotically (Paragraphs [0019]-[0020]) advance/position the instrument within the body (driver assembly 102 in Fig. 1B and corresponding descriptions; surgical driver assembly 102 in Fig. 2A and corresponding descriptions).  Panescu explains that the robot may include a series of actuators (e.g. motors) configured to move the instrument in response to commands (Paragraph [10030]).  
However, it is not clear if the actuators include “second sensors” as claimed.   
Wenderow teaches from within a similar field of endeavor with respect to robotic surgical instrument advancement systems and methods (Abstract; Fig. 1 and corresponding descriptions) where a drive mechanism (e.g. including motor) includes an encoder assembly (e.g. second sensor) to provide an exact location of the guidewire (Paragraphs [0068], [0109], [0114], [0116], [0119] and [0126]).  
Accordingly, one skilled in the art would have been motivated to have included sensors in the robotic advancement means described Panescu and Kariv as described by Wenderow in order to provide exact location a guidewire as it is moved into the anatomy.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

As for Claim 32, Examiner notes that in the modified device, an insertion distance may be measured via the encoder on the axial drive mechanism (Paragraphs [0094], [0098], [0114], [0116] for example).  Such information may be used to enhance the comparison step to ensure that the compared difference relates to the insertion distance in its broadest reasonable interpretation.  
Regarding Claim 34, Wenderow teaches wherein the advancement of the instrument may be facilitated by controls located at a workstation (Paragraph [0117]).  Such a disclosure is considered to read on a user input control device in its broadest reasonable interpretation.  


Claim(s) 38 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Panescu and Kariv as applied to claim 29 above, and further in view of U.S. Publication No. 2013/0303892 to Zhao et al. “Zhao”. 
As for Claim 38, the sensor data in the modified system and method would include some tolerance margin which may be considered a probability distribution associated with the expected configuration (e.g. state) of the device in its broadest reasonable interpretation.  
Nonetheless, Zhao teaches from within a similar field of endeavor with respect to surgical tracking systems and methods where sensor data may take into account probability measures to account for errors (Paragraphs [0056], [0059] and [0064]-[0065]).    
Accordingly, one skilled in the art would have been motivated to have included conventional probability distributions associated with pose sensor data as described by Zhao in order to enhance the accuracy of the modeled pose.  Such a modification merely involves combining prior art elements according to known technique to yield predictable results (MPEP 2143).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 22-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 7-22 of copending Application No. 17/437153 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to a system and method for controlling a surgical instrument by generating first and second models and comparing the models to determine a state of the instrument.  While the current application is considered to be an obvious broadening of the ‘153 Application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2016/0228200 to Denissen et al. which discloses tracking instrument advancement and shape information using shape sensors and a known registration offset (Abstract; Fig. 1 and corresponding descriptions) and U.S. Publication No. 2009/0118742 to Hartmann et al. which discloses inferring an insertion distance by measuring position sensor data (Fig. 2B and corresponding descriptions).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793